DETAILED ACTION
1	This action is responsive to the amendment filed on February 18, 2022.
2	The cancellation of claims 11-30 is acknowledged. Pending claims are 31-50.
3	All the previous rejections of the claims under 35 U.S.C. 103 as being unpatentable over Bormann et al. (US’ 210 B1) in view of Gately et al. (US’ 321 A1) and over Bormann et al. (US’ 210 B1) in view of Gately et al. (US’ 321 A1) and further, in view of Weinkauf et al. (US’ 963) are withdrawn because of the applicant’s amendment by cancelling claims 11-30. Pending claims are 31-50.
NEW GROUND OF REJECTION
Claim Rejections - 35 USC § 103
4	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-34, 36-38 and 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Bormann et al. (US 6,911,210 B1) in view of Bourdin et al. (US 2014/0076346 A1).
Bormann et al. (US’ 210 B1) teaches a cosmetic or dermatological emulsion composition in the form of oil-in water (O/W) comprising one or more α-hydroxycarboxylic acids include glycolic acid and lactic acid in the amount of 0.001-5.0% which is overlapped with the claimed 
The instant claims differ from the teaching of Bormann et al. (US’ 210 B1) by reciting an emulsion composition comprising one or more starches pre-swollen in an aqueous medium.
However, Bormann et al. (US’ 210 B1) teaches a cosmetic and dermatological composition comprising cosmetic auxiliaries as are customarily used in such preparations include polymers (see col. 8, lines 37-45).
Bourdin et al. (US’ 346 A1) in analogous art of cosmetic formulation, teaches an oil in water emulsion (O/W) composition (see page 14, paragraph, 0378) comprising wheat, rice and tapioca starch and di-starch phosphate (see page 3, paragraph, 0081 and page 4, paragraph, 0094) in the amount 0.5 to 5.0 % by weight as claimed in claims 31 (f) and 41-42 (see page 5, paragraph, 0119).
Therefore, in view of the teaching of Bourdin et al. (US’ 346 A1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the cosmetic composition of Bormann et al. (US’ 210 B1) by incorporating the starch as taught by Bourdin et al. (US’ 346 A1) to arrive at the claimed invention. Such a modification would have been obvious because the person of the ordinary skill in the art would expect that the use of starch as taught by Bourdin et al. (US’ 346 A1) would be 
6	Claims 35, 39-40 and 43-49 are rejected under 35 U.S.C. 103 as being unpatentable over Bormann et al. (US 6,911,210 B1) in view of Bourdin et al. (US 2014/0076346 A1) and further, in view of Weinkauf et al. (US 6,036,963).
	The disclosures of Bormann et al. (US’ 210 B1) and Bourdin et al. (US’ 346 A1) as described above, do not teach or disclose a cosmetic formulation comprising polyhydroxy acids as claimed.
	Weinkauf et al. (US’ 963) in analogous art of cosmetic formulations, teaches a cosmetic composition comprising gluconolactone in the amount of 4% , PEG-40 stearate in the amount of 1%  as claimed in claims 31 and 35 (see col. 11, Example 5) and wherein the cosmetic composition also comprises glyceryl stearate as claimed in claim 39-40 and 43 (see col. 13. Examples 9 and 11). 
	Therefore, in view of the teaching of Weinkauf et al. (US’ 963), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the cosmetic composition of Bormann et al. (US’ 210 B1) by incorporating the polyhydroxycarboxylic acids and monoestrates as taught by Weinkauf et al. (US’ 963) to arrive at the claimed invention. Such a modification would have been obvious based on the teaching of Weinkauf et al. (US’ 963) that refers to gluconolactones as polyhydroxycarboxylic acid that used in the cosmetic composition as anti-irritants (see title), and thus, the person of the ordinary skill in the art would expect that the use of polyhydroxycarboxylic acids and monoestrates as taught by Weinkauf et al. (US’ 963), would be 
7	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Bormann et al. (US 6,911,210 B1) in view of Bourdin et al. (US 2014/0076346 A1) and further, in view of Gately et al. (US 2015/0050321).
The disclosures of Bormann et al. (US’ 210 B1) and Bourdin et al. (US’ 346 A1) as described above, do not teach or disclose a process for producing a cosmetic (O/W) emulsion composition as claimed in claim 40.
However, both Bormann et al. (US’ 210 B1) and Bourdin et al. (US’ 346 A1) teach and disclose cosmetic compositions in the form of oil/water (O/W) emulsions (see US’ 210 B1, col. 8, lines 30-31 and US’ 346 A1, page 14, paragraph, 0378).
Gately et al. (US’ 321) in analogous art of cosmetic formulation, teaches and oil in water (O/W) emulsions that are prepared by mixing heated water phase ingredients (hydrophilic constituents) with heated oil phase ingredients (lipophilic constituents) the resulting emulsion is milled and the product is them cooled with stirring as claimed in claim 40 (see page 11, paragraph, 0119).
 Therefore, in view of the teaching of Gately et al. (US’ 321), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to  prepare the oil/water (O/W) emulsion compositions of Bormann et al. (US’ 210 B1) and Bourdin et al. (US’ 346 A1) as taught by Gately et al. (US’ 321) to arrive at the claimed invention, and, thus, the person of the ordinary skill in the art would expect such a preparation process of emulsion to have property and results similar to those claimed, absent unexpected results.  
Response to Applicant’s Arguments
8	Applicant’s arguments with respect to the rejections of claims 11-29 have been considered but are moot because the previous rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this Office action.
9	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761